UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2012 Boston Financial Qualified Housing Tax Credits L.P. III (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18462 (Commission File Number) 04-3032106 (IRS Employer Identification No.) 101 Arch Street Boston, Massachusetts 02110-1106 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (617) 439-3911 N/A (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 of the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. The registrant completed the disposition of its Local Limited Partnership Interest in its only remaining non-cash asset, Waterfront Limited Partnership, which owns a property in Buffalo, New York. By written notice dated September 19, 2011, the registrantexercised its option to have Waterfront Limited Partnership redeem the registrant’s interest, effective September 30, 2011. On December 30, 2011, the registrant notified Waterfront Limited Partnership that it waived its $100 redemption payment and its right toreceive costs andexpenses in connection with the redemption. The registrant received no cash proceeds or other monetary compensation for the Local Limited Partnership Interest. There remains a possibility that the general partner of Waterfront Limited Partnership may dispute the validity of the redemption. The registrant believes that anysuch contention by the general partner of Waterfront Limited Partnership would be without factual or legal foundation. Pursuant to the terms of the Amended and Restated Agreement of Limited Partnership dated as of November 23, 1988, governing the registrant (the "Partnership Agreement"), this disposition of assets triggered a dissolution event under the Partnership Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. III (Registrant) By:Arch Street III, Inc., its Managing General Partner: By:/s/Kenneth J. Cutillo Name:Kenneth J. Cutillo Title:President Date: January 19, 2012
